Citation Nr: 0431266	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  95-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO).  In that rating decision the RO denied service 
connection for a deviated nasal septum.  Subsequently, the RO 
changed the issue to whether new and material evidence had 
been received to reopen a claim for service connection. The 
veteran's appeal was previously for the Board in September 
2001, at which time the Board found new and material evidence 
had been submitted and reopened the claim.  The Board then 
remanded the claim to the RO for further development and 
adjudication of the substantive merits of the claim.  In an 
April 2004 supplemental statement of the case, the RO denied 
entitlement to service connection for a deviated nasal 
septum.  The RO then returned the appeal to the Board for 
further consideration.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The evidence shows that the veteran's deviated nasal 
septum existed prior to active service and was not aggravated 
thereby.

.

CONCLUSION OF LAW

A deviated nasal septum was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2001 and September 
2001 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
As an alternative, he could obtain the evidence and submit it 
to the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.  
 
The veteran was also provided with a copy of the statement of 
the case, supplemental statement of the case, and the Board's 
September 2001 decision.  In these documents VA provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim 
and the requirement to submit medical evidence that 
established entitlement to service connection.  In these 
documents VA also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf, and any evidence identified by the veteran that VA 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 183.
 
Although the May 2001 and September 2001 notices were sent 
following the May 1994 decision, the veteran has had more 
than three years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the May 2001 and September 2001 notices, 
the RO adjudicated the substantive merits of the veteran's 
claim in an April 2004 supplemental statement of the case.  
In adjudicating the substantive merits of the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  The veteran 
presented evidence at a hearing in April 1996.  For these 
reasons the Board finds that the veteran has not been 
prejudiced by having been notified of the evidence needed to 
substantiate his claim following the RO's May 1994 
unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  
 
Additionally, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Here, the record also reflects 
that VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
the information and evidence that have been associated with 
the claims file consists of the veteran's service medical 
records and VA medical records from 1994 and 1997.

The duty to assist also requires VA to provide the veteran a 
medical examination when such examination is necessary to 
make a decision on the claim. 38 U.S.C.A.
 § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
Pursuant to the Board's remand, the veteran was notified by 
letter dated in September 2001 that an examination was being 
scheduled and that failure to report for a VA examination 
would result in his claim being evaluated based on evidence 
of record.  The veteran was scheduled for a VA examination in 
April 2003, but he did not report.  In April 2004 the RO 
advised the veteran that he had failed to report for the 
examination, and asked him to advise VA if he wanted the 
examination to be rescheduled.  He did not respond.

In pertinent part, 38 C.F.R. § 3.655(b) provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  The evidence 
shows that the veteran failed to report for an examination 
scheduled for April 2003, and he has not shown any cause for 
his failure to report for the examination.  In fact, the 
veteran has not contacted the RO since November 1997.  

The duty to assist is a two-way street.  If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the veteran 
failed to report for his scheduled examination or respond to 
VA's request for information concerning his failure to 
report, the Board finds that the duty to assist the claimant 
in providing a medical examination is satisfied.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2002).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 
(2003).  This presumption only attaches where there has been 
an induction or enlistment examination in which the later 
complained of disability was not detected. See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 310 F.3d 1089 (Fed. Cir. 
2004);  see generally 38 U.S.C.A. 1153 (West 2002).  If the 
government fails to rebut the section 1111 presumption, the 
claim is one for service connection, not aggravation.  
Wagner, 310 F.3d at 1096 (Fed. Cir. 2004).

If a preexisting disorder is "noted" on entering service, 
38 U.S.C.A. § 1153 applies and the veteran has the burden of 
showing an increase in disability.  If there was an increase 
in disability, the burden then shifts to the government to 
show that any increase was due to the natural progress of the 
disease.   Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Analysis

The veteran's service medical records include a May 1953 pre-
induction medical examination that notes the presence of a 
scar on the nose.  The induction examination report from 
October 1954 indicates that his nose was normal.  

An April 1955 treatment record indicates that the veteran 
reported almost complete nasal obstruction, predominantly in 
the right nostril.  A November 1955 ear, nose and throat 
(ENT) consultation report indicates that the veteran broke 
his nose two years earlier, had an obstruction from one side 
to the other, and a scar on the right.  In this report, the 
examiner found that the veteran needed cartilaginous implants 
and rhinoplasty, and excision of a scar as a second 
procedure.  

In April 1956 the veteran was admitted to the hospital for 
rhinoplasty surgery.  The veteran reported complaints of 
nasal obstruction and poor cosmetic appearance resulting from 
a nose fracture two and a half years earlier.  The examiner 
further noted that the veteran reported his nose had been hit 
accidentally in 1954 in Brooklyn, N.Y.  The examiner relayed 
the veteran's report of undergoing sub-mucous resection of 
the nose prior to service with no appreciable benefit prior 
to the fracture.  The veteran was given a diagnosis of 
malunion of fracture of the nasal bones incurred with an 
accidental blow to the nose in 1954.  The physician 
determined that the injury had been incurred prior to 
entering service, and was not incurred in the line of duty.  

A September 1956 separation examination report shows that the 
veteran had a normal clinical evaluation of the nose and no 
abnormalities of the sinuses.  

The veteran testified that he had been in special services in 
the military and incurred a broken nose while boxing in 
service.  He claimed that he had two operations on his nose 
in service: one in 1954, and one in 1956 prior to separation.  
He also testified that upon entry into service he had a scar 
on the nose from a cut that did not heal properly.  He 
maintained that there were no broken parts in his nose prior 
to service.  

An April 1994 VA general medical examination noted a history 
of septal deviation and operation in 1955, with no current 
external abnormalities noted.  A May 1994 VA clinical record 
showed a nasal septal deformity with collapse of the tip and 
narrowed nares bilaterally.  At that time he underwent a 
nasal septal reconstruction.  VA treatment records from the 
ENT clinic showed that the veteran had a right nasal valve 
collapse in March 1997, and underwent nasal septal 
reconstruction with left auricular graft in July 1997.  

Applying the law to the facts, the existence of a deviated 
nasal septum was not "noted" when the veteran was examined 
at induction in October 1954, although a pre-induction 
examination in 1953 revealed a nasal scar.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  The veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Harris v. West, 
11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2003).

Because a deviated nasal septum or nasal fracture was not 
noted on his induction examination, the veteran is entitled 
to the presumption of sound condition on entering service.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (in order for 
the disorder to be "noted" on entering service, the 
disorder must be found on examination).  The presumption of 
soundness will be successfully rebutted if clear and 
unmistakable evidence shows that the disorder pre-existed 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002).  The Court has held that in determining 
whether a disorder pre-existed service all medically accepted 
evidence can be considered, including a recorded medical 
history and a medical opinion acquired several years after 
service.  Harris, 11 Vet. App. at 456.

In this case the veteran testified that he did not have a 
fractured nose prior to service, and that he injured his nose 
while boxing in service.  He further contended that he had 
surgery in 1954 and in 1956.  The veteran's testimony 
conflicts with what he reported while in service, and with 
the contemporaneous service medical records.  

In this regard, the veteran's service medical records are 
devoid of any in-service surgery in 1954, including in the 
history provided on ENT consultation in 1955.  Additionally, 
the veteran's DD Form 214 shows his specialty as a clerk 
typist.  Special services and boxing were not mentioned on 
the DD Form 214, or anywhere in his service medical records.  
The Board finds that statements found in the veteran's 
service medical records are more probative that those given 
by the veteran almost forty years after leaving service.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Moreover, the veteran's service medical records clearly show 
the veteran consistently reporting to his physicians that he 
suffered a fracture to the nose following an accidental blow 
with a foreign object prior to service in Brooklyn.  The 
veteran never indicated that he suffered any subsequent 
injury to his nose, either from boxing or any other incident.  
It is unlikely that the veteran would have continued to 
reference a pre-service nasal injury to his in-service 
physician and surgeon if he had suffered a significant injury 
in service, to include one severe enough to fracture his 
nose.  

Furthermore, the physicians and surgeon in service, after 
noting the veteran's history, examining him, and operating on 
him, concluded that his nasal fracture existed prior to 
service.  There is nothing to suggest that these physicians, 
including a skilled surgeon, were unable to distinguish an 
old, poorly healed fracture from a recent fracture.  This 
evidence, coupled with the veteran's in-service statements of 
a pre-service fracture, and the complete lack of any evidence 
suggesting an in-service injury to the nose or participation 
in boxing, constitutes clear and unmistakable evidence that 
the veteran's nasal deformity existed prior his entrance on 
active duty.

Turning to the question of whether the pre-existing nasal 
deformity was aggravated by service, the Board finds that 
there is no medical evidence of record showing that his 
deformity was made worse during or as a result of military 
service.  In that regard, at discharge from service, there 
were no complaints or findings of any nasal abnormality.  
Additionally, the record shows no treatment for any nasal 
disorder until 1994, approximately 38 years after his 
discharge from service.  The absence of medical treatment for 
the nasal disability for so many years following service is 
clear and unmistakable evidence of the disorder not having 
been aggravated during service.  Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

Most importantly, there is no competent medical evidence in 
the record linking his current nasal disorder with service on 
a direct basis, or indicating that his current condition was 
the result of aggravation of a preexisting disorder.  The 
veteran had been scheduled for a VA examination in this 
regard, but did not report.  

For the reasons noted above the Board finds that the evidence 
clearly and unmistakably shows the nasal disability pre-
existed the veteran's entrance on active duty, and was not 
aggravated by service.  Thus, presumption of sound condition 
has been successfully rebutted, and the claim for service 
connection is denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for a deviated septum is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



